Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Ketcham (WO 2015/138695).



          In regards to claim 1, Ketcham teaches a portable sampler to detect microorganisms such as bacteria, fungi, viruses, including SARS-CoV-2 in the air, the portable sampler comprising: (para(s) 026, 031, 040, ‘recites particles may be viruses, bacteria, biological, microorganisms of sized 1-20μ’, 200 fig. 2, ‘impactor system’)

          a centrifugal fan sucking an air flow of 50 - 70 L/min from the environment, while retaining microorganisms present in the environment in a filter suitable for later use in diagnostic laboratories. (para 011; 270 fig(s) 3A-B, ‘filter element’, para 031) 


          In regards to claim 2, Ketcham teaches a portable sampler according to claim 1, (see claim rejection 1) wherein said filter has a pore size between 1-8 microns.  (‘para 031 recites particles may be viruses, bacteria, biological, microorganisms of sized 1-20μ within a range that would require or infer that the filter 270 can be configured for this size’, 200 fig. 2, ‘impactor system’)


          In regards to claim 3, Ketcham teaches a portable sampler according to claim 1, (see claim rejection 1) wherein said has a pore size of between 1- 5 microns. (‘para 031 recites particles may be viruses, bacteria, biological, microorganisms of sized 1-20μ within a range that would require or infer that the filter 270 pore size can be configured for this size’, 200 fig. 2, ‘impactor system’)
 


          In regards to claim 4, Ketcham teaches a portable sampler according to claim 1, (see claim rejection 1) wherein the filter is contained in a plastic support, and placed in a container that has a medium of transport and preservation that guarantees viability of a collected sample. (para 032, ‘sampling may refer to viable biological particles …. sampling may refers to growth of viable biological particles for analysis.’; 240, 260- 270 fig 3A, 200 fig. 2, ‘impactor system’)


          In regards to clam 5, Ketcham teaches a portable sampler according to claim 1, (see claim rejection 1) wherein the centrifugal fan has a diameter of between 40 and 60mm, a static pressure of between 2 and 7 Kpa, a flow volume of between 100 and 150 L / min, a power consumption of between 15 and 24 W, and is powered by 12 or 24 VDC. (para(s) 015-016, ‘the method discloses a range of rates and type of fans can be used’, 200 fig. 2, ‘impactor system’) 


          In regards to claim 6, Ketcham teaches a portable sampler according to claims 1, further comprising a hose to transfer the air flow from a fan outlet to an outlet filtering chamber, in order to isolate internal parts of the portable sampler.  (para 011, ‘portable air sampling device’; 240, 265, 268, 270 fig 3A; 200 fig. 2, ‘impactor system’)


         In regards to claim 7, Ketcham teaches a portable sampler according to claims 1, (see claim rejection 1) further comprising outlet filter that allows to retain coarse particles.  (para(s) 010-016, ‘filter component for removing components which has an output portion of the filter 200 fig. 2, ‘impactor system’; fig 3B, ‘exhaust vent’)


          In regards to claim 8, Ketcham teaches a portable sampler according to claims 1, (see claim rejection 1) wherein said portable sampler houses said centrifugal fan, an inlet filter mechanism, a hose, an outlet filter and battery.  (240, 245, 248, 260, 265, 268 fig. 3A; fig. 4a, ‘battery’)


          In regards to claim 9, Ketcham teaches a portable sampler according to claims 1, (see claim rejection 1) further comprising legible indicators of use. (fig. 2, ‘shows a display’)


          In regards to claim 11, Ketcham teaches a  portable sampler according to claims 1, wherein said filter is replaceable.  (para 043, ‘filter is inserted for portable use with inlet 265 and exhaust 268’)


          In regards to claim 12, Ketcham teaches a portable sampler according to claims 7, (see claim rejection 7) wherein said outlet filter is replaceable. (para 043, ‘filter is inserted for portable use with inlet 265 and exhaust 268’)
  


          In regards to claim 13, Ketcham teaches a portable sampler according to claims 1, wherein said filter is made of nitrocellulose or cellulose. (para 016, ‘HEPA filters can be made from cellulose’, para 018, ‘slit-to-agar microbial sampler’, para 032, ‘substrate’)   


Allowable Subject Matter

Claim(s) 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852